Name: COMMISSION REGULATION (EC) No 2781/95 of 1 December 1995 on the transport for the free supply to Georgia, Armenia, Azerbaijan and Tajikistan of rye flour
 Type: Regulation
 Subject Matter: transport policy;  foodstuff;  plant product;  trade policy
 Date Published: nan

 2. 12. 95 iENl Official Journal of the European Communities No L 289/5 COMMISSION REGULATION (EC) No 2781 /95 of 1 December 1995 on the transport for the free supply to Georgia, Armenia, Azerbaijan and Tajikistan of rye flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2009/95 (2) established the detailed rules applicable to the free supply of agricultural products provided for by Regulation (EC) No 1975/95 ; whereas, it is appropriate to open a ten ­ dering procedure for the supply of 23 000 tonnes of rye flour intended for Georgia, Armenia, Azerbaijan and Taji ­ kistan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in three lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Lot No 1 : 9 500 tonnes (net) destined for Tajikistan of which :  2 500 tonnes made available in the railway station of Dresden with effect from 11 January 1996,  3 500 tonnes made available in the railway station of Braunschweig with effect from 24 January 1996,  3 500 tonnes available in the railway station of Braunschweig with effect from 30 January 1996. Lot No 2 : 9 000 tonnes (net) destined for Azerbaijan of which :  3 000 tonnes made available in the port of Antwerp with effect from 10 January 1996,  3 000 tonnes made available in the railway station of Braunschweig with effect from 30 December 1995,  3 000 tonnes available in the port of Antwerp with effect from 16 January 1996. Lot No 3 : 2 500 tonnes (net) destined for Armenia made available in the port of Antwerp with effect from 18 January 1996, 2 000 tonnes (net) destined for Georgia made available in the port of Rotterdam with effect from 15 January 1996 . After the expiry of ten days following the dates mentioned above, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees, etc. referred to at Article 6 ( 1 ) (e) (4) of Regulation No 2009/95. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 23 000 tonnes (net) of rye flour as indi ­ cated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to three lots . 2 . The supply costs shall relate to the takeover at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon, during a maximum period of 10 days from the dates indicated in the following manner : Article 2 1 . In acordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B-1049 Brussels . The closing date for the lodgement of tenders shall be 1 1 December 1995 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 11 December, a second closing date for the lodgement of offers shall be 18 December 1995 at 12 noon (Brussels time). (') OJ No L 191 , 12. 8 . 1995, p . 2 . 2 OJ No L 196, 19. 8 . 1995, p . 4. In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. No L 289/6 lENl Official Journal of the European Communities 2. 12. 95 2. The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3). Tenderers, where appropriate, shall take account of the unloading and transit prices referred to in Annex V. In the case of transport by rail , the tenderer must submit a letter of guarantee issued by the rail authorities of the country of first entry into the CIS (except in the case of Georgia) certifying the availability of the means of trans ­ port as well as the wagons necessary for the proper execu ­ tion of the operation . Article 12(2) of Regulation (EC) No 2009/95 is applicable also in the case of non-payment to the railway authorities of the different republics of the CIS crossed . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article 3 The takeover certificate referred to in the second indent of Article 10(1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II , on the basis of the model in Annex IV and, where applicable, Annex IV (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1995 . For the Commission Franz FISCHLER Member of the Commission 2. 12. 95 EN Official Journal of the European Communities No L 289/7 ANNEX I Lot No 1 TAJIKISTAN : 9 500 (net) tonnes of rye flour. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points :  Pahtaabad : 3 500 tonnes by 16 March 1996  Pahtaabad : 3 500 tonnes by 22 March 1996  Nau : 1 500 tonnes by 3 March 1996  Osh : 1 000 tonnes by 3 March 1996. Lot No 2 AZERBAIJAN : 9 000 tonnes (net) of rye flour. Delivery stage : Beiuk-Kesik (via the ports of Poti or Batumi) or a frontier point to be designated by the tenderer (Goods not unloaded). Final delivery date at the port or frontier point :  3 000 tonnes by 13 February 1996  3 000 tonnes by 3 February 1 996  3 000 tonnes by 24 February 1996. Lot No 3 ARMENIA : 2 500 tonnes (net) of rye flour. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  2 500 tonnes by 21 February 1996. GEORGIA : 2 000 tonnes (net) of rye flour. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port :  2 000 tonnes by 18 February 1996. For lots Nos 2 and 3 the choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays. No L 289/8 I en Official Journal of the European Communities 2. 12. 95 ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Pahtaabad, Osh and Nau  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the takeover certificate may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Ul . Bochtar No 37, Dushanbe. (b) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Mr Anzar Burdjanadze, Ul . Didi Cheivani No 6, Tbilisi . Tel : (788 32) 99 86 98 ; fax (788 32) 99 67 40. (c) Place of take-over in Armenia 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Ministry of Agriculture and Food, Dom Pravitelstva, Ploschad Respubliki 1 , 375010 Yerevan. (d) Place of take-over in Azerbaijan 1 . Beiuk-Kesik (or a frontier point to be designated by the tenderer)  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, Mr F. R. Mamedov  President, Ul . Usif Zaade No 13, 370033 Baku. Tel : (789 22) 66 74 51 /66 38 20. 2 . 12. 95 EN Official Journal of the European Communities No L 289/9 ANNEX III Regulation (EC) No 2781 /95 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : I Packaging : I Total quantity in tonnes (net) : (gross) : No of sacks : No of big-bags : I Place and date of takeover : I Name of boat : I Name and address of transport company : I Name and address of the monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the producer No L 289/ 10 rENl Official Journal of the European Communities 2. 12. 95 ANNEX IV Regulation (EC) No 2781 /95 TAKEOVER CERTIFICATE AT THE PORT OF POTI/BATUMI I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks : No of big-bags : Place and date of takeover : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities 2 . 12. 95 EN Official Journal of the European Communities No L 289/11 ANNEX IV (a) Regulation (EC) No 2781 /95 Train No TAKEOVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) No of packets Date frontier crossed Quantities ('), signature and remarks 1 I i I l I I 2 l i I I I l 3 l I I I 4 I I I I I 5 I I I I l 6 \ I I I I I 7 \ I I I I I 8 i I I I 9 \ I I I i I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitonng agency Name, signature and stamp No L 289/12 EN 2. 12. 95Official Journal of the European Communities ANNEX V Transit prices on Georgian territory AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US$4 US $ 5,5 Poti Batumi US$ 120US $ 15,1 US $ 16,5 General cargo in covered wagons US$6 US $ 15,1 US $ 16,5 US $ 120 Thermos wagons US$7 US $ 30,8 US $ 33,8 US$ 120 ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US$4 US $ 5,5 Poti Batumi US $ 120US$ 15 US$ 17 General cargo in covered wagons US$6 US$ 14 US$ 16 US $ 120 Thermos wagons US$ 7 US$31 US$35 US $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) US$3 US $ 3,5 US$5